Exhibit 10.5

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is entered into as of the 11th day of
December, 2001, by and between Lotus Pacific, Inc., a Delaware corporation
(“Lotus”), and ARESCOM Inc., a California corporation (the “Company”). Lotus and
the Company are referred to collectively herein as the parties.

 

RECITALS

 

WHEREAS, Lotus is the holder of the following promissory notes issued by the
Company: (i) that certain promissory note, dated March 23, 2000, for the
principal sum of $8,000,000 (the “March Note”), (ii) that certain promissory
note, dated May 22, 2000, for the principal sum of $2,000,000 (the “May Note”),
(iii) that certain promissory note, dated July 26, 2000, for the principal sum
of $1,000,000 (the “July Note”), (iv) that certain promissory note, dated August
25, 2000, for the principal sum of $500,000 (the “August Note”), and (v) that
certain promissory note, dated September 1, 2000, for the principal sum of
$500,000 (the “September Note”, and together with the March Note, May Note, July
Note and August Note, the “Prior Notes”);

 

WHEREAS as of December 3, 2001, the aggregate accrued but unpaid interest on the
March Note and the May Note is $1,047,829.19, and the aggregate accrued but
unpaid interest on the July Note, August Note and September Note is $191,996.15.

 

WHEREAS, the Company and Lotus desire to (A) exchange the Prior Notes, plus
accrued but unpaid interest thereon, for shares of Series B Preferred Stock of
the Company, and (B) exchange the May Note, plus accrued but unpaid interest
thereon, for a promissory note in principal amount of $2,191,996.15, all on the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Exchange.

 

As of the date of this Agreement, the Company has filed its Third Amended and
Restated Articles of Incorporation (the “Articles”) with the Secretary of State
of the State of California. Concurrent with the execution of this Agreement (A)
Lotus shall cancel all indebtedness, including, without limitation, accrued
interest, and other obligations of the Company under, relating to, or arising
out of the Prior Notes, and shall deliver to the Company the original Prior
Notes, stamped “cancelled”, and (B) the Company shall issue to Lotus (i) 11,048
shares (the “Shares”) of Series B Preferred Stock of the Company, and (ii) a
promissory note substantially in the form attached hereto as Exhibit A, in the
principal amount of $2,191,996.15 (the “New Note”).

 

--------------------------------------------------------------------------------


 

2.                                       Grant of Security Interest.

 

The payment of principal under the New Note and interest thereon, shall be
secured by the grants to Lotus of a security interest in all of the Company’s
right, title and interest in all amounts owing to the Company from Microsoft
Corporation under that certain Modem Purchase Agreement, dated February 7, 2000,
among the Company and Microsoft Corporation and all amendments, replacements,
successors or additions thereto, whether now existing or receivable or hereafter
acquired or arising (collectively, the “Collateral’), pursuant to the Loan and
Security Agreement of even date, attached hereto as Exhibit B.

 

3.                                       Representations and Warranties of the
Company.

 

The Company hereby represents and warrants to Lotus the following:

 

3.1           Incorporation, Good Standing and Qualification. The Company
represents that it is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of California, and has all required
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

3.2           Authorization. All corporate action on the part of the Company and
its respective officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement, and all other
agreements contemplated hereby to which the Company is a party, the performance
of all obligations of the Company hereunder and thereunder, and the sale and
issuance of the Shares and the New Note being sold hereunder has been taken.
This Agreement and the New Note constitute valid and legally binding obligations
of the Company, enforceable in accordance with their respective terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

3.3           Valid Issuance of Preferred and Common Stock. The Shares issued,
sold and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, have been duly and validly issued, fully paid
and nonassessable and are free of restrictions on transfer, other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws. The Common Stock issuable upon conversion of the Shares
(together with the Shares, the “Securities’) purchased under this Agreement has
been duly and validly reserved for issuance and, upon issuance in accordance
with the terms of the Articles, will be duly and validly issued, fully paid and
nonassessable and will be free of restrictions on transfer, other than
restrictions on transfer under this Agreement and federal and state securities
laws.

 

3.4           Offering. Subject in part to the truth and accuracy of Lotus’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
and the qualification or registration requirements of the Act or other
applicable blue sky laws. Neither the Company nor any authorized agent acting on
the Company’s behalf will take any action hereafter that would cause the loss of
such exemptions.

 

--------------------------------------------------------------------------------


 

3.5           No Other Liabilities. Except for indebtedness under the Prior
Notes which is being cancelled pursuant to this Agreement, indebtedness under
the New Note and obligations under this Agreement, the Company represents and
warrants that there are no other liabilities, obligations or indebtedness of
Lotus to the Company, and there are no other liabilities, obligations or
indebtedness of the Company to Lotus, whether now or hereafter due and payable,
and whether accrued or contingent.

 

4.             Representations, Warranties and Covenants of Lotus.

 

Lotus hereby represents, warrants and covenants to the Company the following:

 

4.1           Incorporation, Good Standing and Qualification. Lotus represents
that it is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has all required power and
authority necessary to carry out the transactions contemplated by this
Agreement.

 

4.2           Authorization. All corporate action on the part of Lotus and its
respective officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, and all other agreements contemplated
hereby to which Lotus is a party, the performance of all obligations of Lotus
hereunder and thereunder, and the purchase of the Securities being purchased
hereunder has been taken. This Agreement, and all other agreements contemplated
hereby to which Lotus is a party constitute valid and legally binding
obligations of Lotus, enforceable in accordance with their respective terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

4.3           Purchase Entirely for Lotus’s Own Account. The Securities are
being acquired for investment for Lotus’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and Lotus has no present intention of selling, granting any participation in or
otherwise distributing the same. Lotus further represents that Lotus does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

 

4.4           Disclosure of Information. Lotus believes it has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Shares. Lotus further represents that it has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Shares and the business, properties, prospects
and financial condition of the Company.

 

4.5           No Public Market. Lotus understands that no public market now
exists for any of the securities issued by the Company and that there is no
assurance that a public market will ever exist for the Securities.

 

4.6           Business or Financial Experience. By reason of Lotus’s business or
financial experience or the business or financial experience of Lotus’s
professional advisors who are unaffiliated with and who are not compensated,
directly or indirectly, by the Company, or any

 

--------------------------------------------------------------------------------


 

affiliate or selling agent of the Company, Lotus has the capacity to protect its
own interests in connection with its investment in the Shares.

 

4.7           Accredited Investor. Lotus is an “accredited investor” within the
meaning of Securities and Exchange Commission (“SEC) Rule 501 of Regulation D,
promulgated under the Act, as presently in effect.

 

4.8           Restricted Securities. Lotus understands that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations the Securities may not be resold without registration
under the Act except in certain limited circumstances. In the absence of an
effective registration statement covering the Securities or an available
exemption from registration under the Act, the Securities must be held
indefinitely. In this connection, Lotus represents that it is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Act, including without limitation the Rule 144 condition that
current information about the Company be available to the public. Such
information is not now available and the Company has no present plans to make
such information available.

 

4.9           Further Limitations on Disposition. Without in any way limiting
the representations set forth above, Lotus further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3, and:

 

(a)           there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b)           (i) Lotus shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested by
the Company, Lotus shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company and its counsel that such disposition
will not require registration of such shares under the Act.

 

4.10         Stop Transfer Instructions and Legends. Lotus understands that the
Company will issue, and Lotus consents to the issuing of, stop transfer
instructions to the Company’s transfer agent with respect to the Securities to
assure compliance with the Act. Lotus consents to the placement of the following
legend, in substantially the form below, on each certificate representing the
Securities:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES
WHICH IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT RELATING TO

 

--------------------------------------------------------------------------------


 

THE DISPOSITION OF SECURITIES AND (3) IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS.

 

4.11         “Market Stand-Off” Agreement. Lotus hereby agrees that, during the
period of duration specified by the Company and an underwriter of common stock
or other securities of the Company, following the effective date of a
registration statement of the Company filed under the Act, it shall not, to the
extent requested by the Company and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by it at any time during such period except common stock included in such
registration; provided, however, that:

 

(a)           such agreement shall be applicable only to the first such
registration statement of the Company which covers common stock (or other
securities) to be sold on its behalf to the public in an underwritten offering;

 

(b)           all officers, directors and one percent (1%) or greater
shareholders of the Company enter into similar agreements; and

 

(c)           such market stand-off time period shall not exceed 180 days from
the effective date of such registration statement.

 

In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Shares, the common stock issuable upon
conversion of the Shares and any other securities of the company held by Lotus
until the end of such period.

 

Notwithstanding the foregoing, the obligations described in this Section 3.11
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to a SEC Rule 145 transaction on Form S-4 or
similar forms which may be promulgated in the future.

 

4.12         No Other Liabilities. Except for indebtedness under the Prior Notes
which is being cancelled pursuant to this Agreement, indebtedness under the New
Note and obligations under this Agreement, Lotus represents and warrants that
there are no other liabilities, obligations or indebtedness of the Company to
Lotus, and there are no other liabilities, obligations or indebtedness of Lotus
to the Company, and whether now or hereafter due and payable, and whether
accrued or contingent.

 

5. Miscellaneous.

 

5.1           Further Assurances. From and after the date hereof, the Company
and Lotus shall execute all certificates, instruments, documents or agreements
and shall take any other commercially reasonable action which it is requested to
execute or take to further effectuate the transaction contemplated by this
Agreement.

 

5.2           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns. No party may

 

--------------------------------------------------------------------------------


 

assign either this Agreement or any of the rights, interests, or obligations
hereunder without the prior written approval of the other party.

 

5.3           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (iii) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the address
as set forth on the signature page hereof or at such other address as such party
may designate by ten days advance written notice to the other parties hereto.

 

5.4           Governing Law. This Agreement shall be governed and interpreted by
the internal laws (and not the laws of conflicts) of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California.

 

5.5           Consent to Jurisdiction and Forum Selection. The parties hereto
agree that any action, suit or proceeding relating to or arising out of this
Agreement and the consummation of the transactions contemplated herein that
result in judicial proceedings shall be brought, tried and litigated exclusively
in the state and federal courts located in the County of Santa Clara, State of
California. The aforementioned choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
or the consummation of the transactions contemplated herein in any jurisdiction
other than that specified in this paragraph. Each party hereby waives any right
it may have to assert the doctrine of forum non conveniens or similar doctrine
or to object to venue with respect to any proceeding brought in accordance with
this paragraph, and stipulates that the state and federal courts located in the
County of Santa Clara, State of California shall have in personam jurisdiction
and venue over each of them for the purpose of litigating any dispute,
controversy, or proceeding arising out of or related to this Agreement. Each
party hereby authorizes and accepts service of process sufficient for personal
jurisdiction in any action against it as contemplated by this paragraph by
registered or certified mail, return receipt requested, postage prepaid, to its
address for the giving of notices as set forth in this Agreement, or in the
manner set forth in Section 5.3 of this Agreement for the giving of notice. Any
final judgment rendered against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and maybe enforced in other
jurisdictions in any manner provided by law.

 

5.6           Entire Agreement. This Agreement together and the documents
referred to herein constitute the entire agreement between the parties and
supersedes any prior understandings, agreements, or representations by or
between the parties, written or oral, to the extent they have related in any way
to the subject matter hereof.

 

5.7           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the parties.

 

--------------------------------------------------------------------------------


 

5.8           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

5.9           Expenses. The parties will bear their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transaction contemplated hereby.

 

5.10         Counterparts. This Agreement may be executed in one or more
counterparts, including counterparts transmitted by facsimile or other
electronic means, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

5.11         Headings. The section headings contained in this Agreement are used
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

5.12         No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any person other than the parties hereto and their
respective successors and permitted assigns.

 

[This space intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LOTUS:

LOTUS PACIFIC, INC.

 

By:

/s/ Vincent Y. Yan, President

 

 

Address:

8001 Irvine Center Drive Suite 400

Irvine, CA 92618 Attn: President Facsimile: (949) 754-4394

 

 

THE COMPANY:

ARESCOM, INC.

 

 

By:

/s/ Max Lu, President

 

 

Address:

3 541 Gateway Blvd. Fremont, CA 94538 Attn: President Facsimile: (510) 445-3606

 

--------------------------------------------------------------------------------